Exhibit 10.40




EXECUTION VERSION
AMENDMENT NO. 2
to
RECEIVABLES PURCHASE AGREEMENT


Dated as of November 29, 2016


THIS AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is
entered into as of November 28, 2016 by and among LKQ Receivables Finance
Company, LLC, a Delaware limited liability company (the “Seller”), LKQ
Corporation, a Delaware corporation (the “Servicer”), the conduits party hereto
(the “Conduits”), the financial institutions party hereto (together with the
Conduits, the “Purchasers”), the managing agents party hereto (the “Managing
Agents”) and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent
(the “Administrative Agent”) for the Purchasers under the RPA (as defined
below).
PRELIMINARY STATEMENTS
A.    The Seller, the Servicer, the Purchasers, the Managing Agents and the
Administrative Agent are parties to that certain Receivables Purchase Agreement
dated as of September 28, 2012 (as amended pursuant to that certain Amendment
No. 1 to Receivables Purchase Agreement, dated as of September 29, 2014 and as
may be further amended, restated, supplemented or otherwise modified from time
to time, the “RPA”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the RPA.
B.    The Seller, the Servicer, the Purchasers, the Managing Agents and the
Administrative Agent have agreed to amend the RPA on the terms and subject to
the conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Amendments. Effective as of the date hereof, subject to the execution
of this Amendment by the parties hereto and the satisfaction of the conditions
precedent set forth in Section 1 below, the RPA is amended as follows:
(a)Section 5.1(aa) of the RPA is amended and restated in its entirety as
follows:
Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions. Policies and procedures
have been implemented and are currently maintained by Servicer that are designed
to achieve compliance by the Transaction Parties and their respective
Subsidiaries with Anti-Terrorism Laws, Anti-Corruption Laws and applicable
Sanctions, giving due regard to the nature of such Person’s business and
activities, and each of the Transaction Parties, their respective Subsidiaries
and, to the knowledge of the Authorized Officers of each of the Transaction
Parties, its respective officers, employees, directors and agents acting in such
capacity in connection with or directly benefitting from the credit facility
established hereby, are in compliance with Anti-Terrorism Laws, Anti-Corruption
Laws and applicable Sanctions, in each case in all material respects. None of
(a) the Transaction Parties or any of their respective Subsidiaries or, to the
knowledge of the Authorized Officers of the Transaction Parties, as applicable,
any of their respective directors, officers, employees, or agents that will act
in such capacity in connection with or directly benefit from the credit facility
established hereby, is a Sanctioned Person, and (b) the Transaction Parties nor
any of their respective Subsidiaries is organized or resident in a Sanctioned
Country, except, in each case, to the extent such activities or transactions are
licensed by the Office of Foreign Assets Control of the U.S. Department of
Treasury or otherwise not prohibited under applicable Sanctions. No proceeds of
any purchase hereunder shall be used




--------------------------------------------------------------------------------




by any Transaction Party in any manner will violate Anti-Terrorism Laws,
Anti-Corruption Laws or applicable Sanctions.
(b)Section 7.1(n) of the RPA is amended and restated in its entirety as follows:
Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions. Servicer shall maintain
and enforce policies and procedures that are designed in good faith and in a
commercially reasonable manner to promote and achieve compliance, in the
reasonable judgment of Servicer, by the Seller Party, each Originator and each
of their respective Subsidiaries and their respective directors, officers, and
employees with Anti-Terrorism Laws, Anti-Corruption Laws and applicable
Sanctions, in each case giving due regard to the nature of such Person’s
business and activities.
(c)Section 7.2(h) of the RPA is amended and restated in its entirety as follows:
Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions. Such Seller Party shall
not (and will not permit any Originator to) use directly or indirectly, and each
Seller Party shall procure that its Subsidiaries and its or their respective
directors, officers and employees shall not use directly or indirectly, the
proceeds of any purchase hereunder, (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Terrorism Laws or
Anti-Corruption Laws, (B) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case to the extent doing so would violate any
Sanctions, or (C) in any other manner that would result in liability to any
party hereto under any applicable Sanctions or the violation of any Sanctions by
any such Person.
(d)The definition of “LIBO Rate” appearing in Exhibit I to the RPA is hereby
amended to add the following sentence at the end thereof:
Notwithstanding the foregoing, at no time shall the LIBO Rate be less than 0%.
(e)The definition of “Liquidity Termination Date” appearing in Exhibit I to the
RPA is hereby amended and restated as follows:
“Liquidity Termination Date” means November 8, 2019.
(f)The definition of “Purchase Limit” appearing in Exhibit I to the RPA is
hereby amended and restated as follows:
“Purchase Limit” means $100,000,000, as such amount may be increased in
accordance herewith.
(g)The definition of “Sanctioned Country” appearing in Exhibit I to the RPA is
hereby amended and restated as follows:
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
(h)Exhibit I to the RPA is amended to add the following new defined term in
appropriate alphabetical order therein:
“Anti-Terrorism Laws” shall mean any applicable law relating to money laundering
or terrorism, including Executive Order 13224, the regulations promulgated by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, the Bank Secrecy Act, the USA Patriot Act, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated thereunder.
(i)Schedule A of the RPA is amended and restated in its entirety in the form
attached as Exhibit 1 hereto.




--------------------------------------------------------------------------------




Section 2.Conditions Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon receipt by the
Administrative Agent of (a) one copy of this Amendment duly executed by each of
the parties hereto and (b) one copy of that certain amended and restated fee
letter, dated as of the date hereof, duly executed by each of the parties
thereto.
Section 3.Covenants, Representations and Warranties of the Seller and the
Servicer.
(a)Upon the effectiveness of this Amendment, each of the Seller and the Servicer
hereby reaffirms all covenants, representations and warranties made by it in the
RPA, as amended, and agrees that all such covenants, representations and
warranties shall be deemed to have been re-made as of the effective date of this
Amendment.
(b)Each of the Seller and the Servicer hereby represents and warrants as to
itself (i) that this Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Amendment, that no event shall have occurred and be continuing which constitutes
an Amortization Event or a Potential Amortization Event.
Section 4.Fees, Costs, and Expenses. Without limiting the rights of the
Administrative Agent, the Managing Agents and the Purchasers set forth in the
RPA and the other Transaction Documents, the Seller agrees to pay on demand all
reasonable fees and out-of-pocket expenses of external counsel and auditors for
the Administrative Agent, the Managing Agents and the Purchasers incurred in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered in connection herewith, with
respect to advising the Administrative Agent, the Managing Agents and the
Purchasers as to their rights and responsibilities hereunder and thereunder and
in connection with the follow-up monitoring and auditing related to the
Receivables reporting.
Section 5.Reference to and Effect on the RPA.
(a)Upon the effectiveness of this Amendment, each reference in the RPA to “this
Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the RPA as amended hereby, and each reference
to the RPA in any other document, instrument or agreement executed and/or
delivered in connection with the RPA shall mean and be a reference to the RPA as
amended hereby.
(b)Except as specifically amended hereby, the RPA and other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of any Purchaser, any Managing Agent
or the Administrative Agent under the RPA or any of the other Transaction
Documents, nor constitute a waiver of any provision contained therein.
Section 6.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
Section 7.Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.
Section 8.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
[Remainder of page left intentionally blank]
    




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.




LKQ RECEIVABLES FINANCE COMPANY, LLC, as Seller




By:
/s/ Dominick P. Zarcone                        

Name: Dominick P. Zarcone
Title: Executive VP and CFO




LKQ CORPORATION, as Servicer




By:
/s/ Walter P. Hanley

Name: Walter P. Hanley
Title: Associate General Counsel






VICTORY RECEIVABLES CORPORATION, as a Conduit


By:
/s/ David V. DeAngelis

Name: David V. DeAngelis
Title: Vice President






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Financial Institution, as
Administrative Agent and as a Managing Agent


By:
/s/ Eric Williams

Name: Eric Williams
Title: Managing Director






--------------------------------------------------------------------------------




EXHIBIT 1


SCHEDULE A
    
COMMITMENTS; PURCHASER GROUPS


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


Managing Agent:         The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Group Purchase Limit:     $100,000,000
Conduit:             Victory Receivables Corporation
Conduit Purchase Limit:     $100,000,000
Financial Institution:         The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Commitment:             $100,000,000




